Amendment of Directive 2004/49/EC on safety on the Community's railways - Interoperability of the Community rail system (recast) - Amendment of Regulation (EC) No 881/2004 establishing a European Railway Agency (debate)
The next item is the joint debate on the following reports:
by Mr Costa, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council amending Directive 2004/49/EC on the safety on the Community's railways - 6-0493/2006 -;
by Mr Ortuondo Larrea, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on the interoperability of the Community rail system (recast) - C6-0474/2006 -;
by Mr Costa, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 881/2004 establishing a European Railway Agency - C6-0473/2006 -.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, after the adoption of the first two railway packages in 2001 and 2004 and before the adoption of the third railway package on 13 December 2006, the Commission proposed a new set of legislative measures on cross-acceptance of rolling stock, particularly locomotives. The aim of the measures is to revamp the rail sector by removing hindrances to the operation of trains on the European rail network.
The Commission launched this initiative for two main reasons: to facilitate free movement of trains within the EU by making the procedure for placing locomotives in service more transparent and efficient, and also to simplify regulations by consolidating and merging the three rail interoperability directives into a single directive.
The full package contains a communication, three legislative proposals and their impact assessment: a communication setting out the current difficulties and proposing a number of solutions to simplify certification of railway vehicles; a proposal to recast the existing rail interoperability directives; a proposal to amend the Regulation establishing a European Railway Agency, and a report on the impact assessment.
What is the central focus of these texts? One crucial aspect is facilitating free movement of trains, and this concerns the procedure for approval of locomotives. According to railway companies and manufacturers, the approval procedure is extremely long and costly, and there would appear to be very little justification for a number of the authorities' demands from the purely technical standpoint.
The Commission shares this view and intends to solve the problem by amending the legislation and also by asking railway authorities in the Member States to modify their attitude, and hence the importance of the communication issued along with the legislative proposals, suggesting solutions that may be applied immediately with no need to wait for any amendments to laws. This communication has not been issued in vain. One cooperation agreement has already emerged, signed in May for the Rotterdam-Genoa corridor. This agreement follows the concepts proposed in our communication to the letter.
We could also mention the proposed recast of the directives on interoperability and safety. The Commission had two objectives in mind when it drew up these proposals. The first was to simplify the approval procedure for railway vehicles. To this end we have introduced the principle of mutual recognition of authorisations for placing in service already issued by a Member State. This principle is that rolling stock which has already been granted authorisation for placing in service in one Member State will not require any further certification in another Member State beyond that required by additional national regulations arising out of the characteristics of the local network, for instance.
Secondly, in a bid for clarity, we have used a single text to combine the 1996 Directive on interoperability of the trans-European high-speed rail system and the 2001 Directive on interoperability of the conventional rail system. In that regard, the new regulatory procedure with scrutiny has been introduced for certain powers delegated to the Commission by the Council and the European Parliament.
Amending the interoperability and safety directives prompted us to carry out two further operations. We have made a number of amendments to technical issues in the new interoperability directive in light of experience gained during ten years of work not only by the Commission but also by the Member States in relation to comitology, by industry and the sector and, as of 2005, by the European Railway Agency.
We also wanted to respond to other operators by clarifying, in the safety directive, relations between the railway company and the entity carrying out maintenance. The aim is, through this directive, to set out the new regulatory framework emerging from the Community directives on the opening up of the market and from the new contract on the use of wagons implemented on an international scale by the COTIF Convention.
Now I come to my final point on the proposal to amend the Regulation establishing a European Railway Agency. This concerns extending the powers of the European Railway Agency to allow it to compile the various national procedures and existing technical rules for authorisation of locomotives, and to draw up and subsequently extend the list of requirements to be verified once only, either because these are internationally recognised rules or because they may be considered as equivalent between the Member States. This task will be carried out in cooperation with national safety authorities under the guidance of the Agency. The Agency must issue technical opinions at the request of national safety authorities or the Commission.
While making these amendments, we also clarified a number of other points in the Regulation on the basis of past experience, particularly in relation to the introduction of the ERTMS (European Rail Traffic Management System) and registers of rolling stock.
Mr President, I apologise for this rather technical commentary, and wish to say that the first and second rail packages, and soon the third package also, form the legal and economic framework for sound operation of rail services within the single market. The operation will be completed by the opening up of national markets from the technical point of view. This is the objective of these proposals so eagerly awaited by the railway industry. I wish to thank Parliament for its splendid and rapid work on these texts.
rapporteur. - (IT) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, even though we are compelled to hold a 'technical' debate, as the Commission Vice-President has said, we are taking a major political step forward today.
Ever since the first Treaty was drawn up in the late 1950s, European transport policy has had three goals: to create a single market, to connect networks which were separate from one another - so as to create a single market for and between modes of transport, of course - and to make networks interoperable at the construction stage. Interoperability is not a technical matter, therefore; it really is a precondition for establishing Europe-wide markets which are absolutely necessary and the stated aim of the Treaty.
Major progress has been achieved in almost all respects, yet the railway sector lags behind somewhat. We find ourselves today with the same goals as those in the 1960s. The reasons are different, and this is not the time to explore them, but this point needs to be made in order to strengthen our conviction that we are taking a major step and that it is crucial for us to succeed.
Interoperability is therefore a key condition for building, and being able to move around on, networks free from technical barriers which prevent full freedom of movement for engines and carriages. As such, it is a fundamental step that had to be taken and must be taken as rapidly as possible.
The Commission was right to stop distinguishing between interoperability on high-speed networks and traditional networks, and hence to push as far as possible in this direction.
It was also right to put the problem of safety on the table at the same time, since safety is sometimes presented - and I need to tread very carefully here - as a reason for attaching conditions to interoperability. How can an engine-driver be made to cross a border when he may not understand the language of the country to which he travels? How can a locomotive be made to cross a border when it might not be perfectly suited to the network on the other side? I could go on.
The Commission therefore did well to bring the two elements together. We absolutely must guarantee safety, but within the bounds of a system that is interoperable, because if safety is put first as a condition for preventing interoperability, there is something amiss in this business. The very fact that it was decided to create a European Agency dealing with these matters and others, as we shall see, is undoubtedly a sign that we are taking things seriously.
What has Parliament done? Parliament has broadly approved the Commission's proposals, with a few recommendations intended to make the system more interoperable. In the report on interoperability, Parliament envisages setting deadlines by which authorisations should be granted, in relation to existing rolling stock, of course. It also advocates that the burden of proof of the fact that something is not interoperable - even on safety grounds - should be shifted onto Member States: in other words the initial assumption is that, once certified, everything can go everywhere, unless someone can give me a serious reason why that should not be the case. Thirdly, Parliament envisages that the retrofitting of all existing rolling stock should be eligible for state aid. Those, I believe, are the contributions made by this House.
The same applies to safety. Here too, we have attempted to say that certification should be mandatory by a certain date: 2010 is our proposal. This should allay everyone's fears, without exception, given that everyone is treated in similar fashion, rather than continuing to regard the monopolies still running railway services as automatically being particularly competent and therefore exempt from these obligations.
The third point concerns getting the Agency up and running. On this point I have one key question on my mind, and I would address it to everyone, in particular the Commission. We quite rightly saw fit to separate out safety from everything else by creating 25 European agencies. That was a major decision taken some time ago. I now wonder, given that these agencies are not yet operational, whether it might not be worth considering whether to have one single European Agency working through 25 offshoots in the different countries. This is a fundamental issue and would help us find a positive solution to the allied problems of interoperability and safety at European level.
rapporteur. - (ES) Mr President, Commissioner, ladies and gentlemen, today, as a result of globalisation, our economy, the progress of the Community and the welfare of our citizens depend more than ever on an effective, efficient, economic and, above all, sustainable system of transport.
All modes of transport are needed. The railways enjoyed glory days in the beginning, but were then pushed aside by vehicles travelling on roads and motorways, due to their greater versatility, individuality and accessibility. Now, with our roads at risk of collapse and our environment in a critical state due to pollution, we are once again looking at the railways as a hope for the future to meet our needs for domestic mobility.
Aware of this, the Commission has proposed a new legislative package to improve the technical part of the regulatory framework for rail transport. This involves revising the directives on interoperability and safety and the Regulation on the European Railway Agency. In general terms, it was years ago that the European institutions first considered the need to consolidate the railways at Community level. Just on the issue of interoperability, everyone knows that, in July 1996, in other words 11 years ago, we adopted Council Directive 96/48/EC on the high-speed rail system followed, in March 2001, by the Directive on the trans-European conventional rail system.
However, for more than a decade, the levels of interoperability of the European networks have not gone beyond 7% and it is the requirement for national approval of locomotives and traction units in each of the Member States where these are to be used that is currently one of the main barriers to the creation of new railway companies dedicated to the transport of passengers and freight, and also a major obstacle to the interoperability of the European railway system. As Member States cannot decide on their own that their authorisations for placing in service will be valid on the territory of other Member States, a Community initiative to simplify and harmonise national procedures and to encourage more systematic use of the principle of mutual recognition is necessary.
The current directives regulate only new rolling stock placed in service. The new directive is intended to consolidate, recast and merge the current directives. For our part, based on brief technical reports that we requested in accordance with Parliament's Rules of Procedure, we have proposed transferring to our Interoperability Directive the contents of the former Article 14 of the Safety Directive. This is specifically intended to give the rail sector greater legal certainty and enable the simplification of the authorisation for placing in service.
We agree with the condition of there being at least one authorisation issued by one Member State for each vehicle. This authorisation will stem from compliance with the 'EC' declaration and with the applicable technical specifications on interoperability. Member States will consider as meeting the essential technical requirements those structural subsystems authorised to be placed into service in any other Member State and will not require any further authorisation, except where compatibility with infrastructure characteristics or limitations may be affected.
In our report, we wanted to structure the various aspects and sections of the directive in a way more easily understandable to those concerned, by devoting a specific chapter to the requirements for placing vehicles into service, depending on whether this involves first or second authorisations or vehicles meeting all the TSIs (Technical Specifications of Interoperability) or only some of these.
On all the aspects mentioned and throughout the whole procedure, we have remained in periodic contact with the shadow rapporteurs of the various political groups, the Commission and also the Council Presidency. We have finally been able to reach agreement, having resolved an important issue which was the maximum time limits for deciding on an authorisation, thus eradicating the well-known and paralysing administrative silence due to a lack of decision.
Following a great deal of effort, we have agreed that authorisation will be automatic in the absence of a decision and we have also agreed on the rest of the articles. On behalf of this Parliament, we have therefore tabled a joint amendment, signed by all the parliamentary groups, which contains the same text that will be presented to the Council of Transport Ministers. I hope that the fact of having reached agreement at first reading will be beneficial to the whole sector.
I want to end by thanking all the shadow rapporteurs for their help and cooperation in achieving this objective.
on behalf of the PPE-DE Group. - (DE) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, on behalf of my Group, I would like to thank both rapporteurs very warmly for their good and constructive cooperation. I think we always succeeded in finding common ground on matters of substance, we were able to reach agreement very quickly and I would like to congratulate the two rapporteurs for the way in which they managed to reach a deal so swiftly with the Council. After all, what benefit would a protracted dispute with the Council have brought? We could have lost a whole year! No, in my view, in spite of everything, we have managed to make progress on this matter at first reading and that is a great triumph for the House, the Commission and the Council.
I would just like to focus on two or three points, and I am sure, Commissioner, you will pass this on to the European Railway Agency. We are giving the Agency greater responsibility for the setting of safety standards and interoperability criteria. I hope that the Agency will utilise these opportunities in the interests of our industry, that it will set new standards quickly, and that it will operate in an efficient and practical manner. As a passing comment, I also hope - and here I turn to Mr Costa if only he could hear me, he is on the phone, and phone calls are always more important - I hope that as more tasks are taken on by the European Railway Agency, the less the national agencies will have to get involved, and the less the national agencies have to do, the less bureaucracy there will be. If the bureaucracy works properly at European level, we will not need 25 national authorities. We want to save the European rail industry unnecessary overlap and duplication of work.
I have a final comment for the Commissioner and the two rapporteurs: it is very important that we have reached an agreement. If the Member States miss their deadlines to decide on mutual recognition, then they are assumed to have given their authorisation. It is only through this authorisation function that we can exert the kind of pressure on national authorities that is needed to prevent them from constantly dragging their feet.
Together, then, let us ensure that we save costs through cross-acceptance of locomotives and rolling stock, thereby increasing availability and giving further impetus to European rail freight in particular.
on behalf of the PSE Group. - (ES) Mr President, Vice-President Barrot, I must admit that I am torn today because my Prime Minister, Mr Zapatero, having appeared before this House, is now attending a reception at the Council. However, I have decided to remain here to listen to you and hopefully therefore to reinforce to some degree the Europeanisation of rail transport.
I am delighted at the truth and the opportunity that have been presented to the European people by the Commission through an exercise which is really better law-making, involving the recasting of a series of old directives in order to produce a single text and make substantial progress in favour of the railways.
In this respect, I congratulate Mr Ortuondo once again on his dedication and his almost punctilious tenacity in developing such a good legislative text. I must admit that I am also delighted at the excellent cooperation that there has been between all the groups in order to make progress on such an important issue as interoperability.
I must also say that the best possible balance between safety and the need to advance courageously towards interoperability has been achieved. Safety is also absolutely guaranteed by the two reports produced by Mr Costa, also with great dedication.
The Agency is improved and strengthened and its tasks and needs are also better defined. We also hope to be able to develop these more harmoniously in the future. European citizens must not therefore be afraid as rail safety has been Europeanised and therefore strengthened.
The work on interoperability urgently needed to be completed as we must first Europeanise rail transport and then improve convenience and logistics, bearing in mind that we also now have a new text on dedicated routes that will make interoperability even more essential.
As Mr Costa has said, progress needed to be made in terms of realising the ambitions of the legislator, in other words Parliament and the Council, with regard to allowing trains to circulate freely. I believe we have managed to create the conditions to minimise the ever-present legal uncertainty which was why all the issues of mutual recognition of authorisations for rolling stock and locomotives constantly kept running into barriers and obstacles.
I believe that we have even made clear who, how and when these must be recognised. We have even given a bit of a push, through the progress made on administrative silence ...
(The President cut off the speaker)
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, today's debate may certainly seem quite technical to our fellow citizens. It certainly is technical, although the harmonisation of rail safety and interoperability rules constitutes one of their major concerns as they go about their daily lives. I recall, for instance, the terrible accident a few months ago in Zoufftgen, between Luxembourg and France, which shocked us all.
If we wish to find a solution to the challenges ahead, particularly climate change, if we wish to reduce greenhouse gas emissions and bring about the modal shift, in other words reduce road freight services in favour of other means of transport causing less pollution, we must remove some of the present technical barriers.
To create a genuine European rail space, we must either harmonise Technical Specifications of Interoperability or introduce mutual recognition of standards. The current procedures for national approvals of rolling stock are too long and costly. We must facilitate administrative procedures, reduce time-limits and do all we can to harmonise national safety regulations, which sometimes lead to major traffic restrictions for no good reason.
I wish, of course, to offer my warmest thanks to our rapporteurs, Paolo Costa and Josu Ortuondo Larrea, for their splendid work, especially since this seems to satisfy all our political groups and it would seem, I hope, that we are heading for an agreement with the Council at first reading.
I wish to make three quick observations. First of all, as all my colleagues have said, I am pleased we have achieved greater readability. The provisions in relation to authorisation will be grouped within a single legislative document, the Interoperability Directive, for both the trans-European high-speed rail system and the conventional system.
Second observation: I am also extremely glad that a number of principles, rather technical a priori but nevertheless very important in this case, have been adopted in relation to approval; particularly cross-acceptance of rolling stock except in the event of specific characteristics of the local network, the obligation for the national authorities to demonstrate the actual safety risks, and the role of the Agency in the compilation and classification of national rules for clarification purposes. Here I also feel it is important that the Agency avail itself of expert advice from network managers.
I am also pleased with the principle of implicit authorisation in the absence of a decision by national authorities within three months but, on the time-limits laid down for holding the keeper responsible, I wish to state a clear reservation because I fear this could remove responsibility from the rail company.
on behalf of the UEN Group. - (PL) Mr President, in amending the Directive on safety of the Community's railways, it is important to support efforts aimed at creating a common market for rail transport services. That is why a common framework for regulating railway safety must be established.
The Commission should be authorised to adjust and adopt common safety measures and common safety targets. It should also be authorised to introduce a single certification system. To that end, existing requirements should first be checked, together with current safety conditions in Member States so as to establish whether the current safety level of the railway system has not been eroded in any Member State. Priority areas where safety needs to be improved further should be identified too. A safety certificate should constitute an assurance that the railway undertaking has put in place a safety management system covering the provision of transport services on the European network.
Items of rolling stock authorised to be placed into service in a given Member State must be covered by this authorisation in other Member States, if indeed the latter require such authorisation. The directive in question states that whenever rolling stock is authorised to enter into service a legal entity responsible for its maintenance must be appointed. That is very important. The entity in question could be a railway undertaking, a sub-contractor or the owner of the rolling stock. This measure responds to the expectations of the market in services.
The initiative before us will ensure that rail transport becomes more competitive and will allow jobs in the sector to be saved. Amendments to this directive have been eagerly awaited, especially in the new Member States. I therefore congratulate the rapporteur.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr Vice-President, colleagues, ladies and gentlemen, with these three reports, the convergence of the European rail network will take a massive step forward. Safety standards will be harmonised and monitored in future by the European Railway Agency. Mutual recognition of railway vehicles within the EU Member States, which is long overdue, will be ensured. That being the case, I would like to express my warm thanks to the two rapporteurs and the shadow rapporteurs, for without this good cooperation, we would not have achieved this result.
The difficult times are finally over. In order to be able to operate a locomotive which was licensed in another Member State, it often took three years and could cost up to EUR 10 million. This was provocative and to the detriment of environmentally friendly rail transport long before the EU had 27 Members. In future, the authorisation of a railway vehicle will apply in all 27 Member States of the EU unless, within three months, a Member State raises an objection and justifies why the operation of the vehicle is not possible on safety grounds. Its operation cannot be prevented for trivial reasons such as the colour of a fire extinguisher or the size of the wing mirror. The burden of proof will thus be reversed. In the past, manufacturers had to carry out a great deal of painstaking work to demonstrate that there were no grounds for concern, but in future, a good case must be presented for any safety concerns, and it is the European Railway Agency - whose powers will be enlarged - which will decide whether these concerns are justified.
If the three-month deadline passes without any objections, the authorisation applies to the EU's entire rail network. This means that railway vehicles can be manufactured in greater numbers and at lower cost. Germany's Federal Railway Administration, in particular, resisted the curtailment of its powers to the very end. It is thanks to the persistence of all the groups in this House that a viable compromise has been reached and that Josu Ortuondo Larrea's report can now be adopted by consensus at first reading by the Commission, the Council and Parliament.
on behalf of the GUE/NGL Group. - (NL) Mr President, following the rejoicing over the unanimous support for these three reports by the Committee on Transport and Tourism, I would like to wind up the discussion with two critical observations: the European Railway Agency can fulfil the useful task of further developing and applying the new European Rail Traffic Management System and reducing its dependence on manufacturers. But the Agency is especially needed in other areas due to the increasingly large scale of operations, liberalisation and competition on the tracks. These developments necessitate more and more bureaucracy to make it possible to coordinate everything properly.
Long before the creation of the European Union, that coordination happened differently. There were good agreements between national railway companies, which organised train connections together over long distances, together with the Compagnie Internationale des Wagons Lits. I doubt whether the new model is an improvement.
From now on, any railway vehicle which is approved in principle in one Member State will automatically be accepted in other Member States. Such a situation does not even exist yet on a small scale between town tram companies; this is because the sharpness of the bends, the location of stops and sometimes the distance between two tracks mean that some trams cannot travel every route. I expect too that the railway companies will frequently appeal for possible exceptions on the basis of security. In practice, therefore, very little will change.
on behalf of the IND/DEM Group. - Mr President, the Commission's Interoperability Directive admits that it is about enabling 'citizens of the Union ... to benefit to the full from the advantages deriving from the establishing of an area without ... frontiers.' This vision is a burden to the UK because many of the EU population buy only one-way tickets.
I am pleased that isolated, narrow-gauged and preserved railways will be exempt. But what about secondary rail routes? Presumably, all this extra paperwork allows Luxembourgers, Latvians and Lithuanians to line up and run services from Long Eaton to Letchworth.
I know it is mainly about freight trains, 'non-stop from Lisbon to Liverpool without changing locomotives or train crews', says the briefing. Some hope! What will the crew say about the Working Time Directive? Also, it will be stopped and checked for illegal immigrants west of Folkestone. Current Portuguese locos would come off the track before the Channel Tunnel, as the rails in France are too narrow.
This train will stop. The triumph of blind ideology over commonsense makes this place into the paper mill that the UK has come to despise. Have a nice day, Mr President, but first cure the tunnel vision.
(IT) Mr President, Mr Vice-President, ladies and gentlemen, with a view to achieving interoperable railway networks and ensuring a high level of sustainable mobility for our citizens, as well as efficient connections between EU regions, we should undoubtedly welcome the simplification of the current regulatory framework sought by the Costa and Ortuondo Larrea reports. I should like to take this opportunity to thank both colleagues for their excellent work, especially given the strategic importance of interoperability, the indispensable need for safety and the need to establish the European Railway Agency with an extended mandate.
It is undoubtedly a good idea too, for the reasons given, to improve the technical part of the regulatory framework and promote the cross-acceptance of rolling stock. The new procedure will thus be based on the principle of mutual cross-acceptance of authorisations already granted by a Member State, for which the necessary additional certification will be little more than a pro forma.
This is all very well, then, but all rolling stock absolutely has to be in decent condition: not only rolling stock which moves from one country to another, but also that which travels on local networks. Railway users in Italy suffer obvious discrimination, since the most obsolete and often defective rolling stock is used on Italy's local network, at least by comparison with standards in many other EU countries.
If the Commission could investigate further, it would ascertain huge differences in the service provided. As I have pointed out on previous occasions, the Italian railways provide an altogether unsatisfactory service, especially as regards local transport.
For this reason among others, I believe that the responsibilities of railway companies and owners should be more clearly defined with respect to safety, and also as concerns compliance with social standards and standards of service to users.
(ES) Mr President, Commissioner Barrot, ladies and gentlemen, I firstly want to congratulate the rapporteurs on their work on the various reports which represent another step towards the integration of the European railways.
We are faced with the challenge of developing a competitive, profitable, sustainable and safe European railway system, in other words a true alternative to other modes of transport, thus enabling a modal shift.
However, the European railway system currently still suffers from many problems which have not yet been solved. We can travel by train from Madrid to Berlin but, unfortunately, this journey, in a Europe in which we do have a single currency and an internal market, would be a real epic as we lack an integrated rail system.
The differences in track width between certain countries, the lack of standardisation and technological harmonisation of rolling stock and signalling systems, the disparities in training and certification of locomotive drivers and the insuperable difference in voltages supplying the tracks all make rail transport less competitive and work against the very reason why trans-European transport networks were planned, in other words to achieve a truly internal market in transport thus enabling more European construction.
Please allow me, ladies and gentlemen, to raise with you and the Commissioner, albeit briefly, the well-known and serious problem that is threatening the connection between the Iberian Peninsula and the European rail network, particularly in the Mediterranean area. This is not just a Spanish or French issue, it is a European issue. Commissioner, if the work on this line is not speeded up, we will not, in the medium term, be able to overcome the almost insuperable orographical obstacle of the Pyrenees.
In this respect, I want to call on the European Commission and the Commissioner to urge the Spanish and French Governments to solve this problem with a view to achieving a truly European rail system. I know that things are difficult at the moment in Spain because a minister is being questioned and the government is a lame duck, but there will soon be another government and, with this, a new hope. I truly hope that this problem, which is neither Spanish nor French but European, can be successfully overcome.
(PL) Mr President, the conditions under which the economy operates are constantly changing. As a result, ongoing changes in many sectors are required, and we are today concerned with changes in the operation of railways, and in particular with the safety of their operation. Accordingly, the relevant provisions need to be systematically brought into line with the current situation.
Many changes have taken place recently. These include the enlargement of the Schengen Area to admit a number of countries whose railway systems vary considerably where technical conditions are concerned. In addition, railway monopolies have been done away with in many countries and undertakings owning the network have arisen, along with regional and international transport undertakings. This all calls for tightening up of the definitions and principles of procedure related to ensuring security on the territory of the Union. The situation will largely be resolved by amending national provisions to take account of developments.
The proposals contained in the report by Mr Costa represent added value in this regard. Mr Costa has proposed changes aimed at simplification, such as transferring Article 14 of Annex VII to the directive on interoperability. This will significantly improve the readability of the directive. Establishing clearer responsibility for safety is fundamental. I should like to thank Mr Costa for all the work he has done preparing the report.
(FR) Mr President, in relation to this apparently technical issue of interoperability of the European railway system and the role of the European Railway Agency in terms of safety, we find ourselves at the heart of a genuine choice between civilisations.
Either the EU implements a European railway market based on competition of 'everyone against everyone else' and the dismembering of national railway companies in the vague hope of retaining the proper safety levels - this is what the Commission's proposals mean - or we make arrangements for cooperation between all the Member State rail companies to implement a network throughout the EU to transport passengers and freight at high speed in all safety. The latter could be achieved by developing the Railteam alliance, bringing together the main European high-speed operators.
We should note that European railway history has already made a decision between the two systems. Great Britain implemented the choices that the Commission is now proposing on its own rail network ten years ago. The result: a general deterioration in the service, and a deterioration in safety leading to fatal accidents. On the other hand, ten years ago Thalys was set up on the basis of cooperation between the SNCF and the SNCB, despite opposition by the Commission. The result: an efficient, safe, quality service in response to passengers' needs.
On the strength of this historical experience, I wish to ask the Commission to abandon its choice of railway competition in favour of cooperation.
(DE) Mr President, Mr Vice-President, ladies and gentlemen, Europe has much to offer to help all of us make our lives and our economies better. Unfortunately, almost all these good intentions have names which are difficult to pronounce.
This applies especially to one of the priorities in today's railway package. Interoperability is the magic word which describes what we want and what we must achieve if we are genuinely to have a functioning railway system in Europe. Locomotives and other rolling stock must be aligned with each other, but for that, we need authorisation procedures which are interlinked.
The Commission has presented a relevant proposal which we have developed further in Parliament in a consensus between all the political families. We hope that, along with the Technical Specifications for Interoperability (TSIs) and other things, this will help us achieve a better-coordinated rail system for a single Europe. Our system is based on the concept and principle of mutual recognition and technical harmonisation, sets clear deadlines and criteria for authorisations, and requires - and this is very important - that, in the event of an application for authorisation being rejected, the national safety authority must prove that there is a risk to safety, not the other way around.
What we want, and what we hope to achieve, is that many of the tasks which have been transferred to the European Railway Agency in this context will be carried out by that Agency as quickly and purposefully as possible. My hope is that, as my colleague Georg Jarzembowski has said, during and at the end of the process, there will be less bureaucracy here in our single Europe than is currently the case. We are confident that our proposals can secure broad consensus in the House at the vote, so that the tangible outcome will indeed be more interoperability.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, I wish to congratulate the rapporteurs, Mr Ortuondo Larrea and Mr Costa, for their splendid work within a very short space of time on a rather technical issue.
Concerning the proposal to recast the rail interoperability directives, I see that an agreement at first reading is within reach. This has been achieved as a result of several working sessions and I wish to congratulate Mr Ortuondo Larrea in particular for his personal undertaking to see this proposal through. It was important to establish a precise detailed procedure for certifying locomotives and other railway vehicles in relation to possible action by national safety authorities, and to simultaneously impose a ceiling on the maximum time-limit for the certification procedure, as Mr Jarzembowski said.
The result of the negotiations to which the Commission has made a technical contribution is an amendment which completely remodels the text of the directive, and with which the Commission agrees entirely. Thus, Mr President, if this agreement is confirmed, we will be sending out a firm political signal to industry and the national safety authorities.
It is now up to the national safety authorities to make the approval procedures for railway vehicles less expensive and more rapid. We will also be adopting this legislation in record time, showing that European laws can move at the same speed as the TGV.
I wish to reply to Chairman Costa in relation to the national safety authorities. These were created in response to the 2004 Railway Safety Directive. For most of the Member States, this meant creating a new authority from scratch, with all the budget and recruitment difficulties this entailed. It would be a rather difficult task, Mr Chairman, to take away a function from these authorities which has only just been allocated to them, and this would also cast doubts on the credibility of our railway policy. I agree with you, however. In the long term, we can imagine that one day there will be more extensive Europeanisation of this device. I wished to give you a reply on that point.
I now come to the issue of safety, where you acted as rapporteur. As you wished, a portion of these directives has been transferred to the new interoperability directive. With the exception of compliance with the new comitology decision through the introduction of the regulatory procedure with scrutiny, the only remaining major component of this proposal is the issue of railway vehicle maintenance and the role of vehicle keepers.
More than half the amendments tabled are acceptable to the Commission as they are in principle or in part. However, I must mention the situation of Amendment 21. On this rather technical issue, any amendments envisaged must comply with the legislation already in force, particularly the Safety Directive, but also the Technical Specification of Interoperability for wagons that entered into force on 31 January 2007 and the decision on the national vehicle register that entered into force on 9 November 2007.
These amendments must also be line, as far as possible, with the various situations that may be encountered in practice. They must bear a close relationship to the practices in force in other modes of transport. They must not enshrine in legislation a contractual commercial model that may evolve along with the reform of the railway system. That is why Amendment 21 does not meet with the approval of the Commission. The same is true, Mr President, with Amendments 3 to 7, 10, 14, 17 and 22, essentially for purely technical or judicial reasons.
I want to finish with some remarks on the proposed amendment to the Regulation establishing the European Railway Agency. Since the new functions assigned to the European Railway Agency basically depend on the interoperability and safety directives and the driver certification directive, the text should not pose any major problems.
In relation to Amendment 4, where you want the Agency to act as the national authorities' certifier, I am pleased that a reasonable compromise has been found in relation to Mr Ortuondo Larrea's report. In the long term, the Agency could take on that responsibility, but at the present time experts agree that this kind of reorganisation would be premature. The potential models for cooperation between the European Railway Agency and national safety authorities must be examined. The Commission has undertaken to assess the impact of all these options to allow the best decision to be taken by 2015.
The other amendments are acceptable as they are, either in part or in principle, with the exception of three. Firstly, Amendment 5 grants the Agency a mediation role in problems with the issue of safety certificates. We do not agree with this amendment for the reasons already stated. Secondly, we do not accept Amendment 6 for reasons of coherence with the corresponding article in the Railway Safety Directive. Finally, we do not accept Amendment 8, since this would bring the Agency in as an adviser on commercial projects, whereas this task corresponds to a Community body.
I have listened carefully to all the speeches today. I feel that in the main the European Parliament has properly gauged the value of these provisions which are set to truly Europeanise our railways. I do not intend to answer all the questions posed. I simply wish to state that we have allocated 85% of funds for railway projects to the trans-European networks. I wish to tell Mr de Grandes Pascual that we have not neglected mountain routes, particularly the Pyrenees.
I also wish to say that, whatever approach is taken to the railway system, we must nevertheless admit that, if we want trains to make a comeback in Europe, we must make a genuine effort to Europeanise the system through technical interoperability and harmonised safety regulations.
Mr President, the year 2007 will be a key year for rail transport. As of 1 January national and international freight transport has been open to competition. We are seeing that the revitalisation process in this sector is beginning to bear fruit. The railways' market share, following a decline since 1970 in most of the Member States, has now stabilised and is in fact growing.
The legislative proposals you are discussing here today will help railway companies compete with road traffic. I am therefore extremely pleased with the agreement on the interoperability directive, and the Commission will do all it can to bring about a rapid agreement on the other two aspects of these measures.
Mr President, please allow me to express my most sincere gratitude to all the Members who made a sustained effort on such a technical item. I feel this has helped us to make much more rapid progress since, had we been compelled to contemplate a second reading, we would have lost one precious year. Thus I feel that 2007 will be a good year for rail transport, and this also makes it a good year for the fight against global warming, in which we know rail transport may be particularly useful.
The debate is closed.
Since two trains cannot pull onto the same station platform simultaneously, we shall vote on the Costa report tomorrow and the Ortuondo Larrea report on Tuesday 11 December in Strasbourg.
Written statements (Rule 142)
in writing. - (RO) The Commission's proposal to improve legislation in the field of interoperability is welcomed, taking into consideration the need to improve the rail transport system in the European Union.
National procedures for the certification of locomotives and rolling stock, as well as those for certification of locomotive engineers, are very different, actually preventing the free movement of trains on the Union's territory.
It is extremely important for the regulations on interoperability to be extended to the entire Community railway network. TENs are already designed on the principle of interoperability and, therefore, investments should focus on the normal railways and on all categories of rolling stock, in order to make them reach the European common standards in the future.
Interoperability is a requirement, but there are also regions of the European area where no railways compatible with high-speed trains can be built: mountain regions, isolated regions in general, railways going through tunnels and viaducts.
I believe the lawmaker should issue specific provisions because, on the one hand, we cannot deprive these regions of the benefits of rail transport and, on the other hand, we cannot ignore the conditions for the safety of passengers, trains and infrastructures themselves.
in writing. - (RO) The national railway safety rules imposed by the Member States are essential for the railway systems to meet safety requirements and for their interoperability.
Upon putting into operation any rolling stock, a legal entity in charge with its maintenance shall be appointed. I believe technical specifications should indicate the basic parameters and the technical characteristics required for the maintenance of components, subassemblies or assemblies incorporated or designed to be incorporated in a railway subsystem.
Speed restrictions are imposed on 66% of the Romanian railways due to the condition of the railway infrastructure, and 77% of the rolling stock is worn out. Romania has to invest in the development of railway transport. I consider it extremely important for Romania and Bulgaria to be rapidly connected to the system of high-speed rail transport.
Rail transport safety is essential. The first set of projects regarding the common safety objectives for railways, which aims at improving performances in the field of railway system safety in the Member States, will be adopted by the Commission by 30 April 2009 and the second set of projects, by 30 April 2011. I ask the European Commission to support the new Member States in accessing the available Community instruments to develop transport infrastructure.